  Case 3:20-cv-01056-C-BT Document 11 Filed 07/13/20                             Page 1 of 1 PageID 63



                           IN THE UNITED STATES DISTzuCT COURT
                           FOR THE NORTHERN DISTzuCT OF TEXAS
                                      DALLAS DIVISION

RICHARD IBEABUCHI ADINDU,                             )
                                                      )
                        Petitioner,                   )
                                                      )
                                                      )
                                                      )
WILLIAM BARR,        er a/.,                          )
                                                      )
                        Respondents.                  )       Civil Action No. 3 :20-CV-   1   05   6-C-BT

                                                  ORDEII

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United States

Magistrate Judge therein advising that the Court should dismiss Petitioner's petition for a writ             of

habeas corpus under 28 U.S.C. S 2241 pursuant to Federal Rule            of Civil Procedure 41(b).'

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Petitioner's petition for a writ ofhabeas corpus under 28 U.S.C. $ 2241 is hereby

DISMISSED without prejudice.

        SO ORDERED this         /t 4day    o1   .luly, 2020




                                                                  C
                                                                      'll   GS
                                                              R        D STATE       l)   TzuCT JUDGE


      I Petitioner has failed to file objections to the Magistrate Judge's Fi        gs, Conclusiors, and
Recommendation arrd the time to do so has now expired.
